Exhibit 10.1

 



 

MDC Partners Inc.

 

Execution Copy

 

September 9, 2018

Scott L. Kauffman

MDC Partners Inc.

745 Fifth Ave.

New York, NY 10151

 

Re: Succession Agreement            

 

Dear Scott,

 

This letter agreement (“Agreement”) sets forth the terms and conditions of the
succession of your employment and service as Chairman and Chief Executive
Officer of MDC Partners Inc., a Canadian corporation (the “Company”). Reference
is made to your Employment Agreement with the Company, dated as of August 25,
2015 (the “Employment Agreement”). Capitalized terms used in this Agreement that
are not defined herein have the meanings set forth in the Employment Agreement.

 

1.       Succession of Employment.

 

(a)      Your employment with the Company will terminate, and you will resign
from your position as Chairman and Chief Executive Officer of the Company, and
from all other offices with the Company and its affiliates, on the Succession
Date. For purposes hereof, the “Succession Date” shall mean the earlier to occur
of December 31, 2018 and the date immediately prior to the first date of service
of a new Chief Executive Officer of the Company, as appointed by the Company’s
Board of Directors (the “Board”). During any period of employment prior to the
Succession Date, you will continue in your position as Chairman and Chief
Executive Officer and perform the duties of such office, and you agree to assist
the Board in the identification and hiring of a successor Chief Executive
Officer during this period. Prior to the termination of your employment, except
as provided herein, you will continue to have the duties and responsibilities,
and be subject to the covenants and obligations, set forth in the Employment
Agreement and, following the termination of your employment, you will be subject
to the covenants and obligations set forth herein. You shall be entitled to
receive your Base Salary and participate in employee benefit plans (in
accordance with Section 5(b) of the Employment Agreement) through the date of
the termination of your employment. You will not be eligible to receive an
annual bonus in respect of the 2018 calendar year nor to be granted any
long-term incentive awards after the date hereof. In addition, you shall remain
eligible to receive a discretionary payment described in Section 7(c) of the
Employment Agreement. You will not be entitled to any payments or benefits under
the Employment Agreement except as specifically provided herein or as
incorporated herein by reference, and you hereby waive and release any claims
for such payments or benefits.

 

(b)      In the event that, prior to the Succession Date, your employment is
terminated on account of death, Disability, termination without Cause, or
termination for Good Reason as provided in Section 6 of the Employment
Agreement, your rights to separation payments and benefits shall be the same as
those set forth in this Agreement, and the date of such termination shall be
treated as the Succession Date for all purposes hereunder; provided that the
matters contemplated by, or resulting from execution of, this Agreement shall
not constitute the basis for a termination for Good Reason. Upon any termination
of your employment prior to the Succession Date as a termination for Cause or a
termination without Good Reason, as defined in the Employment Agreement and
modified herein, you will not be entitled to any separation payments or benefits
other than the Accrued Rights described in Section 5 below, no Succession Date
shall occur for purposes of this Agreement, and the terms of this Agreement and
any other agreement with the Company or its affiliates providing for separation
payments or benefits shall be null and void.

 

 1 

 

 



2.      Continued Board Service.

 

Following the Succession Date (if any), subject to any right of removal pursuant
to the Company’s organizational documents or applicable law, and your right to
resign from such position, you will continue as a member of the Board for a
period to continue through the end of the current term on or about June 6, 2019,
and you hereby agree not to stand for reelection from the Board at the end of
such period unless you and the Board agree to an extension of such period. You
will receive compensation for your service as a member of the Board following
the Succession Date, in the same amounts as paid to the independent members of
the Board, provided that you shall not serve on any Committees of the Board.

 

3.       Succession Payments and Benefits.

 

In consideration of your obligations under this Agreement (including the
covenants in Section 7 and Section 8 hereof), upon and subject to your
separation from service on the Succession Date, you will be entitled to a cash
separation payment equal to $3,600,000, payable in a single lump sum (subject to
applicable tax withholdings) within sixty (60) days following the Succession
Date. Notwithstanding the foregoing, you shall not be entitled to receive any of
the payments in this Section 3 or Section 4 unless you execute and deliver to
the Company the Release of Claims in the form of Exhibit A hereto, and you do
not revoke such Release of Claims, within the time periods specified therein. In
the event that a new Chief Executive Officer has not been appointed by the Board
by December 31, 2018, and you and the Board do not mutually agree to the
continuation of your service as Chief Executive Officer and the terms and
conditions thereof, your employment will terminate as of such date and you will
be entitled to the separation payments and benefits provided under this
Section 3 and Section 4 hereof, subject to the terms thereof.

 

4.       Long-Term Incentive Awards; Incentive/Retention Agreement.

 

The long-term incentive awards set forth on Exhibit B hereto (the “LTIP Awards”)
shall remain subject to the terms and conditions set forth in the applicable
award agreements, including without limitation applicable provisions in each
LTIP Award for pro-rated vesting upon termination without Cause and applicable
provisions related to the occurrence of a Change in Control during any period of
employment; provided that a termination of your employment on the Succession
Date shall be deemed a termination without Cause with respect to the LTIP
Awards. You acknowledge that you shall not have any rights to any long-term
incentive awards following termination of your employment other than the LTIP
Awards identified on Exhibit B. If no Succession Date occurs, the LTIP Awards
shall be subject to the terms and conditions set forth in the applicable award
agreements.

 



 2 

 

  

For the avoidance of doubt, during any period of employment with the Company,
you shall continue to vest under any Restricted Stock Grant Award and any other
compensation award issued to you by the Company or its affiliates pursuant to
the terms and conditions set forth in the applicable award agreements.

 

In addition, the terms and conditions of that certain Incentive/Retention
Agreement between you and the Company, dated as of February 23, 2018, shall
continue to remain in effect until the Succession Date.

 

5.       Accrued Rights.

 

Upon the termination of your employment, you will be entitled to (i) the earned
but unpaid Base Salary payments in accordance with the Employment Agreement and
(ii) payment of any unreimbursed business expenses in accordance with the
Company’s current Travel & Entertainment Policy.

 

6.       Indemnification and Insurance.

 

You will continue to remain eligible for indemnification under the Company’s
By-laws. You will also continue to be covered by any past, current or future
Company Director and Officer Liability Insurance program to the same extent as
then-current officers and directors of the Company.

 

7.      Cooperation.

 

You agree that, following the termination of your employment, at the Company’s
request, you shall assist and advise the Company as reasonably necessary in any
investigation which may be performed by the Company or any government agency and
any litigation in which the Company may become involved. Such assistance shall
include you making yourself reasonably available for interviews by the Company
or its counsel, deposition and/or court appearances at the Company’s request.
The Company shall use its reasonable efforts to schedule such assistance at
mutually convenient times and places, taking into account any employment
constraints that you may have. The Company shall reimburse you for reasonable
expenses incurred by you at the Company’s request, consistent with the Company’s
practices applicable to you during your employment. To the maximum extent
permitted by law, you agree that you will notify the Company’s General Counsel
if you are contacted by any person contemplating or maintaining any claim or
legal action against the Company, or by any agent or attorney of such person,
within three business days of such contact. Nothing in this Section 7, however,
requires you to act against your own legal interests.

 

 3 

 





 

8.       Restrictive Covenants.

 

(a)      Confidentiality, Non-Competition and Non-Solicitation Covenants;
Intellectual Property. You acknowledge and agree that the provisions of Section
8 and Section 9 of the Employment Agreement shall remain in full force and
effect in accordance with the terms thereof, and that you are in compliance and
shall continue to comply with such covenants prior to and following termination
of your employment for the time periods specified therein.

 

(b)       In addition, Section 8(b) of the Employment Agreement (Confidential
Information) is hereby amended by adding the following subclauses to the end of
such clause:

 

(i) Defend Trade Secrets Act. Executive is hereby notified, in accordance with
the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1833(b), that: (i) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; (ii) an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (iii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.

 

(ii) Whistleblower. Notwithstanding anything herein to the contrary, nothing in
this Agreement shall: (i) prohibit Executive from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation; or (ii) require notification or prior approval by the Company
of any reporting described in clause (i).

 

(c)       Non-Disparagement. You covenant and agree that you shall not disparage
or direct others to disparage the Company or any of its affiliates, or any of
their past, present or future employees, officers, directors, products or
services, and the Company covenants and agrees that it shall instruct its
directors and officers not to disparage or make defamatory statements about you.
For purposes of this Section 8(c), the term “disparage” includes, without
limitation, comments or statements to the press, to the Company’s or its
affiliate’s employees (other than in the good faith performance of duties to the
Company) or to any individual or entity with whom the Company or its affiliates
has a business relationship (including, without limitation, any vendor,
supplier, customer or distributor) or any public statement that would
intentionally have a material adverse effect on, in any manner and as
applicable: (i) the conduct of any business by the Company or you, as
applicable, or its or your affiliates (including, without limitation, any
business plans or prospects), or (ii) the business reputation of the Company or
you, as applicable, or its or your affiliates (including for the Company, any
officer, director or employee of the Company or its affiliates). Notwithstanding
the foregoing, nothing in this Section 8(c) shall prevent the Company or you
from making any truthful statement to the extent, but only to the extent
(i) such statement is made in connection with any proceeding (regardless of
whether between you and the Company) or in the course of any regulatory or
administrative inquiry, review or investigation or other proceeding that may be
conducted by a government agency, or (ii) required by law, legal process or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with apparent jurisdiction over you.

 



 4 

 

 

(d)      Public Announcement. Prior to the date hereof, the Company has provided
you with final versions of all press releases and public communications to be
issued by the Company related to the separation of your employment.

 

9.       Tax Withholding.

 

The Company shall deduct or withhold, or require you to remit to the Company,
the minimum statutory amount to satisfy federal, state or local taxes required
by law or regulation to be withheld with respect to any benefit provided
hereunder.

 

10.       Entire Agreement.

 

This Agreement constitutes the entire agreement between you and the Company with
regard to the subject matter hereof and, effective as of the date hereof,
supersedes the Employment Agreement, except as specifically provided herein
(including, without limitation, Section 8 of this Agreement). For the purposes
of determining your rights and benefits under all other agreements between you
and the Company, your termination of employment on the Succession Date shall be
deemed to be a termination without Cause by the Company. In the event that any
one or more of the provisions of this Agreement are held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remainder of
the Agreement shall not in any way be affected or impaired thereby. No waiver by
either party of any breach by the other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
any other provision or condition at the time or at any prior or subsequent time.

 

11.      Notices.

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy,
facsimile or other electronic transmission or by registered or certified mail,
return receipt requested, at the address set forth below or at such other
address as may hereafter be designated by notice given in compliance with the
terms hereof: 

 

If to you:   To your address as set forth in the Company’s records.    
If to the Company:   MDC Partners Inc.     745 Fifth Avenue     New York, New
York 10151     Attn: General Counsel

 



 5 

 

 

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy, PDF or other electronic
transmission, it shall be effective upon receipt.

 

12.       Successors and Assigns.

 

This Agreement is intended to bind and inure to the benefit of and be
enforceable by you, the Company and your and the Company’s respective heirs,
successors and assigns, except that you may not assign your rights or delegate
your obligations hereunder without the prior written consent of the Company. The
Company agrees to cause any person or entity that succeeds to the interest of
the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company or,
unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which you perform a majority of
your services to assume this Agreement.

 

13.       Section 409A.

 

The intent of the parties is that payments and benefit under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith or exempt
therefrom, as applicable. A termination of employment shall not be deemed to
have occurred for purposes of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A. Any payment hereunder constituting “nonqualified deferred
compensation” within the meaning of Section 409A will be paid on the day that is
six months plus one day after your separation from service, after applying the
exemption for short-term deferrals of compensation in accordance with
Section 409A. All expenses or other reimbursements as provided herein shall be
payable in accordance with the Company’s policies in effect from time to time,
but in any event any reimbursements that are non-qualified deferred compensation
subject to Section 409A of the Code shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by you. No such reimbursement or expenses eligible for reimbursement in any
taxable year shall in any way affect the expenses eligible for reimbursement in
any other taxable year and the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchanged for another benefit. For purposes of
Section 409A, your right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
Nothing contained in this Agreement shall constitute any representation or
warranty by the Company regarding compliance with Section 409A.

 

 6 

 



 

14.       Choice of Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to principles of conflict of laws
thereof.

 

15.       Arbitration.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be resolved by binding arbitration. This arbitration shall be held in New
York City and except to the extent inconsistent with this Agreement, shall be
conducted in accordance with the Expedited Employment Arbitration Rules of the
American Arbitration Association then in effect at the time of the arbitration,
and otherwise in accordance with principles which would be applied by a court of
law or equity. The arbitrator shall be acceptable to both you and the Company.
If the parties cannot agree on an acceptable arbitrator, the dispute shall be
held by a panel of three arbitrators one appointed by each of the parties and
the third appointed by the other two arbitrators.

 

16.       Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

 

*                  *                  *                  *                  *

 

Please acknowledge your acceptance of the terms of this Agreement by signing and
dating this letter agreement as indicated below.

 



  Sincerely,           MDC PARTNERS INC.             By: /s/ Mitchell Gendel    
   Name:  Mitchell Gendel       Title:    General Counsel                    
By: /s/ Scott L. Kauffman       Scott L. Kauffman  



 



 7 

 




Exhibit A

Release of Claims

 

(i)      I, Scott L. Kauffman, in consideration of and subject to the
performance by MDC Partners Inc. (together with its subsidiaries, the
“Company”), of its material obligations under the Succession Agreement with the
Company, dated September 9, 2018 (the “Agreement”), do hereby release and
forever discharge, as of the date hereof, the Company and its affiliates and its
and all of their respective present and former directors, officers, agents,
representatives, employees, successors, assigns and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. Defined
terms used herein that are not otherwise defined shall have the meanings set
forth in the Agreement.

 

(ii)      I have agreed that I will not receive the payments and benefits
specified in Section 3 and Section 4 of the Agreement unless I execute this
Release of Claims and do not revoke it within the time period permitted
hereafter or breach this Release of Claims. I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date hereof) by virtue of employment with the Company, other than as
provided in the Agreement.

 

(iii)      Except as provided in paragraph (v) below, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, lawsuits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”); provided that the foregoing release shall
not extend to, and in no event shall the “Claims” which are being released
hereunder include, (a) any rights to reimbursement or indemnification in my
capacity as an officer, director or employee of the Company or any of its
Subsidiaries under the governing documents of the Company or such Subsidiary,
any reimbursement or indemnification agreement with the Company, any insurance
policy or applicable law, in accordance with the terms thereof, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify me
or hold me harmless, (b) my rights to payments or benefits due under Section 3
and Section 4 of the Agreement, (c) my rights as a stockholder of the Company or
(d) my rights to enforce the terms of this Release of Claims.

 

 8 

 

 



(iv)      I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph iii above.

 

(v)      I agree that this Release of Claims does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this Release of Claims. I
acknowledge and agree that my separation from employment with the Company shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

 

(vi)      In signing this Release of Claims, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
Release of Claims and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this Release of Claims shall serve as a complete defense to such Claims.
I further agree that I am not aware of any pending charge or complaint of the
type described in paragraph (iii) as of the execution of this Release of Claims.

 

(vii)      I agree that neither this Release of Claims, nor the furnishing of
the consideration for this Release of Claims, shall be deemed or construed at
any time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

(viii)      I agree that I will forfeit all amounts payable by the Company
pursuant to Section 3 and Section 4 of the Agreement if I challenge the validity
of this Release of Claims. I also agree that if I violate this General Release
by suing the Company or the other Released Parties, I will return all payments
received by me pursuant to the Agreement.

 

(ix)      Whenever possible, each provision of this Release of Claims shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release of Claims is held to be invalid, illegal or
unenforceable in any respect under arty applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Release of Claims shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 9 

 

 



BY SIGNING THIS RELEASE OF CLAIMS, I REPRESENT AND AGREE THAT:

 

(a)      I HAVE READ IT CAREFULLY;

 

(b)      I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c)      I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION; I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE OF CLAIMS SUBSTANTIALLY IN ITS FINAL FORM ON September 9, 2018, TO
CONSIDER IT AND THE CHANGES MADE SINCE THE FINAL VERSION OF THIS RELEASE OF
CLAIMS ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

(d)      [omitted]

 

(e)      I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
OF CLAIMS TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(f)      I HAVE SIGNED THIS RELEASE OF CLAIMS KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(g)      I AGREE THAT THE PROVISIONS OF THIS RELEASE OF CLAIMS MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY A REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

DATE: September 9, 2018

 

 

/s/ Scott L. Kauffman________



Scott L. Kauffman

 

 

 

 

 10 

 

 

Exhibit B

 

 

 

Type of Award Grant Date Vesting Date Award Description Financial-Performance
Restricted Stock Grant Agreement (2016) 2/17/2016 12/31/18 142,348 Class A
Shares Financial-Performance Restricted Stock Grant Agreement (2017) 1/31/2017
12/31/19 300,000 Class A Shares Financial-Performance Restricted Stock Grant
Agreement (2018) 2/28/2018 12/31/20 128,342 Class A Shares 2018 LTIP Award
Agreement 2/23/2018 3/1/2021 (Applicable Payment Date) LTIP cash target amount
equal to $1,200,000

 

 



 

